Case 4:20-cv-04077-SOH-BAB Document 11                Filed 12/07/20 Page 1 of 11 PageID #: 45




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

 CHRISTOPHER J. WESTON                                                                  PLAINTIFF

 v.                                    Civil No. 4:20-cv-04077

 JASON JOHNSON, Assistant Area Manager Supervisor
 Hempstead County ACC; MALLORY EVANS, ACC Officer;
 GALE WOLFBERGER, Hempstead County Circuit Clerk;
 DEPUTY M. GULLION; SGT. BRYANT, Hempstead County
 Correctional Officer; OFFICER CASEY; CAPTAIN J. WISE,
 Hempstead County Jail Administrator; SGT. HICKEY;
 SGT. MILLER, Nevada County Correctional Officer; JUDGE
 DUNCAN CULPEPPER, 8th Circuit Judicial Judge; JUDGE
 WILLIAM WRIGHT, 8th Circuit Judicial Judge; ANTHONY
 BIDDLE, Public Defender; MR. DORMAN, Investigator,
 Hempstead County Sheriff’s Office; DR. DERRICK
 ELKINS; KATY SHEETS, Nevada County Correctional
 Officer; MS. BARNS, Nevada County Correctional Officer;
 OFFICER REYN BROWN, City of Prescott; MICHELLE
 MORROW; and PHILLIP HARRIS                                                        DEFENDANTS

                                              ORDER

        This is a civil rights action filed by Plaintiff Christopher J. Weston pursuant to 42 U.S.C.

 § 1983. Plaintiff proceeds pro se and in forma pauperis. The case is before the Court for preservice

 screening under the provisions of the Prison Litigation Reform Act (“PLRA”). Pursuant to 28

 U.S.C. § 1915A, the Court has the obligation to screen any complaint in which a prisoner seeks

 redress from a governmental entity or officer or employee of a governmental entity.

                                        I. BACKGROUND

        Plaintiff is currently an inmate in the Nevada County Detention Center in Prescott,

 Arkansas. He filed his original complaint on September 15, 2020. (ECF No. 1). On September

 30, 2020, in response to this Court’s order, Plaintiff filed an Amended Complaint (ECF No. 5) and

 a Motion to Proceed In Forma Pauperis (“IFP”). (ECF No. 6). That same day, the Court granted
Case 4:20-cv-04077-SOH-BAB Document 11                        Filed 12/07/20 Page 2 of 11 PageID #: 46




 Plaintiff’s IFP motion. (ECF No. 7). Plaintiff indicates at the time of the alleged incidents he was

 in jail serving a 14 day sanction for a parole violation on Aug 24, 2020. (ECF No. 5, p. 3).

            In his Amended Complaint, Plaintiff names the following individuals as Defendants: Jason

 Johnson, Assistant Area Manager Supervisor for Hempstead County ACC1; Mallory Evans, ACC

 Officer; Gale Wolfenberger,2 Hempstead County Circuit Clerk; Deputy M. Gullion; Sgt. Bryant,

 Hempstead County Correctional Officer; Officer Casey; Captain J. Wise, Hempstead County Jail

 Administrator; Sgt. Hickey; Sgt. Miller, Nevada County Correctional Officer; Judge Duncan

 Culpepper, Eighth Circuit Judicial Judge; Judge William Wright, Eighth Circuit Judicial Judge;

 Anthony Biddle, Public Defender; Mr. Dorman, Investigator, Hempstead County Sheriff’s Office;

 Dr. Derrick Elkins; Katy Sheets, Nevada County Correctional Officer; Ms. Barns, Nevada County

 Correctional Officer; Officer Reyn Brown, City of Prescott; Michelle Morrow; and Phillip Harris.

 Plaintiff asserts five claims in the Amended Complaint and is suing Defendants in both their

 official and individual capacities. He is seeking compensatory and punitive damages. (ECF No.

 5, p. 12).

            Plaintiff describes Claim One as “[A]cts of Double Jeopardy, cruel and unusual, excessive,

 Illegal Incarceration,” which occurred on July 1, 2020. He alleges Defendants Johnson, Evans,

 Gullion, Wolfenberger, Wright, Culpepper, and Biddle engaged in “illegal acts and abusive office

 procedures and has jeopardized my sentence of (5) years of probation from September 5, 2014 till

 September 4, 2019. I have illegally been incarcerated from July 1, 2020 until present.” (ECF No.

 5, p. 7). Plaintiff describes his official capacity claims against these Defendants as “Abuse of

 office, Public Trust.” Id. at p. 8.




 1
     “ACC” appears to be an abbreviation for the Arkansas Community Corrections.
 2
     Defendant Wolfenberger is identified in the case caption as “Wolfberger.”

                                                         2
Case 4:20-cv-04077-SOH-BAB Document 11                 Filed 12/07/20 Page 3 of 11 PageID #: 47




         Plaintiff describes Claim Two as “Illegal or False Arrest (Defective workmanship)” which

 occurred on June 24-25, 2020. He identifies Wolfenberger, Morrow and Gullion as the Defendants

 involved in this claim. (ECF No. 5, p. 8). Plaintiff further states, “On July 1, 2020 I was arrested

 by Deputy M. Gullion after an illegal bench warrant for a charge I have never been convicted of

 from Sept 24, 2013 and Oct 2, 2013.” Id. He describes his official capacity claim against these

 Defendants as violations of the Fourteenth Amendment and Fourth Amendment. Id. at p. 9.

         Plaintiff describes Claim Three as “Abuse of Public Trust, Abuse of Office.” (ECF No. 5,

 p. 9). He identifies Anthony Biddle, (Plaintiff’s public defender), Phillip Harris (a Prosecuting

 Attorney), and Judge Duncan Culpepper (the 8th Circuit Judicial Judge) as the Defendants

 involved in this claim. He alleges that on or about the date of Sept 5, 2014, a plea of No Contendere

 to Theft by Receiving Misdemeanor, (5) years of Probation was accepted by 8th Circuit

 Prosecution. Plaintiff claims that no punitive damages including monetary reimbursement was

 discussed or part of Plea Arraignment. Id. Plaintiff describes his official capacity claim against

 these Defendants as Double Jeopardy under the Fifth Amendment as he alleges he was sentenced

 excessively for the same offense. Plaintiff also alleges that he suffered multiple seizures while

 incarcerated in the HCDF and did not receive medical attention. Id. at p. 12.

         Plaintiff describes Claim Four as “Denial of Medical Care” which occurred on or about

 July 12, 2020 “till July 26, 2020.” (ECF No. 5, p. 10). He identifies Defendants Bryant, Elkins,

 Casey, Evans, Wise, Hickey and Miller as being involved in denying him adequate medical care.

 Plaintiff alleges:

         Dr. Derrick Elkins lack of medical care throughout the Hempstead County, Ar and
         Nevada County, Ar Correctional facilities has caused a more rapid effect of my
         seizures. That Hempstead County and Nevada County Detention facilities both use
         Correctional Officers to pass prescription medication instead of a lisence medical
         practitioner (etc. nurse) that I wait weeks, sometimes months, or not at all, to
         receive medical care. That on or about the 15th day of September, I was being held

                                                  3
Case 4:20-cv-04077-SOH-BAB Document 11                   Filed 12/07/20 Page 4 of 11 PageID #: 48




         in a solitary cell and had a seizure and it took hours before Hempstead County
         Detention Officers discovered me on the floor. Also another 7-8 hours before I was
         seen by Dr. Elkins.

 (ECF No. 5, p. 10).        Plaintiff does not describe any official capacity claim against these

 Defendants.

         Plaintiff describes Claim Five as “Illegal Search and seizure, Tampering with legal mail”

 which allegedly occurred on September 26, 2020. (ECF No. 5, p. 11). He identifies “Sgt. Miller

 Al’Et, Katy Sheets, Mrs. Barnes Et’Al, Reyn Brown” as Defendants involved in this claim.

 Plaintiff describes the acts or omissions by these Defendants as “[I]llegal acts and search and

 seizure, related in tampering with legal mail and acts of critical legal paper work missing from

 plaintiffs files.”   Id.   Plaintiff does not describe any official capacity claim against these

 Defendants.

                                       II. APPLICABLE LAW

         Under the PLRA, the Court is obligated to screen the case prior to service of process being

 issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

 frivolous, malicious, or fail to state a claim upon which relief may be granted; or (2) seeks

 monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

         A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

 does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

 sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded . . . to less

 stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

 541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However, even a pro



                                                    4
Case 4:20-cv-04077-SOH-BAB Document 11                 Filed 12/07/20 Page 5 of 11 PageID #: 49




 se plaintiff must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d

 1334, 1337 (8th Cir. 1985).

        Section 1983 provides a federal cause of action for the deprivation, under color of law, of

 a citizen’s “rights, privileges, or immunities secured by the Constitution and laws” of the United

 States. In order to state a claim under 42 U.S.C. § 1983, a plaintiff must allege each defendant

 acted under color of state law and that he or she violated a right secured by the constitution. West

 v. Atkins, 487 U.S. 42 (1988); Dunham v. Wadley, 195 F.3d 1007, 1009 (8th Cir.1999).

        To determine the presence of state action, a court must examine the record to determine

 whether “the conduct allegedly causing the deprivation of a federal right [is] fairly attributable to

 the State.”   Montano v. Hedgepeth, 120 F.3d 844, 848 (8th Cir. 1997) (quoting Lugar v.

 Edmondson Oil Co., 457 U.S. 922, 937 (1982)). There can be no “fair attribution” unless the

 alleged constitutional violation was “caused by the exercise of some right or privilege created by

 the State or by a rule of conduct imposed by the State or by a person for whom the State is

 responsible.” Lugar, 457 U.S. at 937. In addition, “the party charged with the deprivation must

 be a person who may fairly be said to be a state actor. This may be because he is a state official,

 because he has acted together with or has obtained significant aid from state officials, or because

 his conduct is otherwise chargeable to the State.” Id.; see also Roudybush v. Zabel, 813 F.2d 173,

 176-77 (8th Cir. 1987).

                                         III. DISCUSSION

        Plaintiff’s Amended Complaint is difficult to decipher because he attempts to assert

 unrelated claims over a period of six (6) years against nineteen (19) Defendants who were involved

 in various phases of Plaintiff’s criminal charges, convictions, parole, and incarceration at two

 separate facilities. The law is clear that unrelated claims cannot be included in one lawsuit due to



                                                  5
Case 4:20-cv-04077-SOH-BAB Document 11                        Filed 12/07/20 Page 6 of 11 PageID #: 50




 the risk of confusion and unfair prejudice, and claims against multiple parties must arise out of the

 same transaction or occurrence. See Fed. R. Civ. P. 20(a)(2). The Court could dismiss Plaintiff’s

 Amended Complaint for this reason alone. However, because many of the named Defendants are

 immune from suit or did not act under color of state law, the Court will address each of Plaintiff’s

 claims and individual Defendants as necessary.

     A. Defendant Dorman

         Although Plaintiff names Dorman as a Defendant, he does not make any allegations against

 him in the Amended Complaint. As previously stated, to state a claim under § 1983, a plaintiff

 must allege that each defendant acted under color of state law and that he or she violated a right

 secured by the constitution. Dunham, 195 F.3d at 1009. Plaintiff has failed to state any claim

 against Defendant Dorman, and therefore all claims against him are dismissed without prejudice.

     B. Claims One and Two - Illegal Incarceration and Illegal Arrest

         In Claim One Plaintiff alleges Defendants Johnson, Evans, Gullion, Wolfenberger, Wright,

 Culpepper, and Biddle engaged in “illegal acts and abusive office procedures has jeopardized my

 sentence of (5) years of probation,” and that “I have illegally been incarcerated from July 1, 2020

 until present.” (ECF No. 5, p. 7).3

         In Claim Two Plaintiff alleges Defendants Wolfenberger, Morrow and Gullion violated his

 constitutional rights when he was arrested on July 1, 2020 “by Deputy Gullion after an illegal

 bench warrant for a charge I have never been convicted of from Sept 24, 2013 and Oct 2. 2013…”.

 (ECF No. 5, p. 8). Although Plaintiff claims that he was never convicted, he states “[O]n or about

 the date of Sept 5, 2014, a plea of no contendere to Theft by receiving misdemeanor, (5) years of

 Probation was accepted by 8th Circuit Prosecution….” (ECF No. 1, p. 9).


 3
  As discussed in the section regarding Claim Three, all claims against Defendants Wright, Culpepper and Biddle are
 being dismissed because they are either immune from suit or were not acting under color of state law.

                                                         6
Case 4:20-cv-04077-SOH-BAB Document 11                  Filed 12/07/20 Page 7 of 11 PageID #: 51




        Plaintiff is barred from bringing the claims set forth in Claims One and Two until his

 convictions are invalidated by the highest state court or in a federal habeas proceeding. Heck v.

 Humphrey, 512 U.S. 477, 486-87 (1994). Plaintiff may not use the civil rights statutes as a

 substitute for habeas corpus relief. In other words, he cannot seek relief pursuant to § 1983 which

 would undermine or potentially invalidate his criminal charges, convictions, and subsequent

 confinement. See e.g., Edwards v. Balisok, 520 U.S. 641, 648 (1997); Preiser v. Rodriquez, 411

 U.S. 475, 500 (1973) (habeas corpus is the sole federal remedy for prisoners attacking the validity

 of their conviction or confinement).

        Further, it is well settled that inmates do not have a constitutionally protected liberty

 interest in the possibility of parole or probation as required for a due process claim. Hamilton v.

 Brownlee, 237 F. Appx. 114 (8th Cir. 2007). In Hamilton, the court held “Arkansas parole statutes

 do not create a protectable liberty interest in discretionary parole decisions…”. Id. at 115. Absent

 a protectable liberty interest, due process protections are not implicated. Senty-Haugen v. Goodno,

 462 F.3d 876, 886 (8th Cir. 2006) (first question in procedural due process claim is whether

 plaintiff has been deprived of protected liberty or property interest).

        Plaintiff has not provided any evidence that his convictions have been invalidated by the

 highest state court or in a federal habeas proceeding. Accordingly, Plaintiff’s claims for unlawful

 incarceration and arrest fail to state cognizable claims under § 1983, and Claims One and Two are

 dismissed without prejudice.

    C. Claim Three – Abuse of Trust/Office

        In Claim Three, Plaintiff alleges that Defendants Biddle, Harris, and Culpepper abused

 public trust and their office when on or about the date of Sept 5, 2014, a plea of No Contendere to

 Theft by Receiving Misdemeanor, (5) years of Probation was accepted by 8th Circuit Prosecution.



                                                   7
Case 4:20-cv-04077-SOH-BAB Document 11                 Filed 12/07/20 Page 8 of 11 PageID #: 52




 Plaintiff claims that no punitive damages including monetary reimbursement was discussed or part

 of Plea Arraignment. (ECF No. 5, p. 9).

        Defendant Biddle is a public defender who represented Plaintiff during his criminal

 proceedings. A § 1983 complaint must allege that each defendant, acting under color of state law,

 deprived plaintiff of “rights, privileges or immunities secured by the Constitution and laws” of the

 United States. 42 U.S.C. § 1983; see also DuBose v. Kelly, 187 F.3d 999, 1002 (8th Cir.1999).

 Defendant Biddle was not acting under color of state law while representing Plaintiff in his

 criminal proceedings. Polk County v. Dodson, 454 U.S. 312, 324 (1981) (neither public defenders

 nor privately retained defense counsel act under color of state law when performing a lawyer’s

 traditional functions as counsel to a defendant in criminal proceedings.”). Accordingly, Plaintiff’s

 claims against Defendant Biddle are dismissed with prejudice.

        Defendant Harris was the prosecutor involved in pursuing the criminal charges against

 Plaintiff. Plaintiff’s claims against Defendant Harris must be dismissed because as a prosecutor

 he is immune from suit. In Imbler v. Pachtman, the United States Supreme Court established the

 absolute immunity of a prosecutor from a civil suit for damages under 42 U.S.C. § 1983 “in

 initiating a prosecution and in presenting the State's case.” Imbler v. Pachtman, 424 U.S. 409, 427

 (1976). This immunity extends to all acts that are “intimately associated with the judicial phase of

 the criminal process.” Id. at 430. Plaintiff has failed to allege that Defendant Harris engaged in any

 conduct other than actions taken in connection with his duties as a prosecuting attorney during the

 judicial phase of Plaintiff’s criminal case. Accordingly, Defendant Harris is entitled to absolute

 immunity and the claims against him are dismissed with prejudice.

        Defendant Culpepper is a state court judge who presided over Plaintiff’s criminal

 proceedings. Judges are generally immune from lawsuits. See Mireles v. Waco, 502 U.S. 9, 11

 (1991) (“judicial immunity is an immunity from suit, not just from ultimate assessment of

                                                   8
Case 4:20-cv-04077-SOH-BAB Document 11                         Filed 12/07/20 Page 9 of 11 PageID #: 53




 damages”); Robinson v. Freeze, 15 F.3d 107, 108 (8th Cir. 1994) (“Judges performing judicial

 functions enjoy absolute immunity from § 1983 liability.”). Judicial immunity is only overcome

 in two situations: (1) if the challenged act is non-judicial; and (2) if the action, although judicial in

 nature, was taken in the complete absence of all jurisdiction. Mireles, 502 U.S. at 11. Plaintiff

 has failed to allege that any action by Defendant Culpepper was non-judicial or taken without

 jurisdiction. Therefore, Defendant Culpepper is immune from suit and the claims against him are

 dismissed with prejudice.4

     D. Claim Four - Denial of Medical Care

         Plaintiff alleges Defendants Bryant, Elkins, Casey, Evans, Wise, Hickey and Miller

 engaged in conduct that resulted in Plaintiff receiving inadequate medical care between July 12,

 2020 and July 23, 2020. However, these Defendants appear to be employed at two separate

 detention facilities in two different counties.             Plaintiff states Defendant Evans is an ACC

 Hempstead County Officer. (ECF No. 5, p. 3). Plaintiff states Defendant Miller is employed by

 the Nevada County Detention Facility. Id. at p. 5. Plaintiff indicates Defendant Elkins is the

 physician at both the Nevada County and Hempstead County Detention Centers. Id. at p. 5.

 Plaintiff does not indicate in the Amended Complaint where Defendants Hickey, Wise, or Bryant

 are employed.

         The law is clear that unrelated claims cannot be included in one lawsuit due to the risk of

 confusion and unfair prejudice and claims against multiple parties must arise out of the same

 transaction or occurrence. See Fed. R. Civ. P. 20(a)(2). Other than Defendant Elkins, Plaintiff

 does not identify the specific individuals involved or the locations where he was incarcerated when

 the alleged violations of his civil rights occurred. Accordingly, Plaintiff’s claims for denial of


 4
  Although Plaintiff did not specifically identify Defendant Judge Wright in Claim Three, the same analysis would
 apply in Count One and he would be immune from suit.

                                                         9
Case 4:20-cv-04077-SOH-BAB Document 11                  Filed 12/07/20 Page 10 of 11 PageID #: 54




  medical care against Defendants Bryant, Casey, Evans, Wise, Hickey and Miller are dismissed

  without prejudice.

         Plaintiff’s claims for denial of medical care against Defendant Elkins shall proceed.

  Service on Defendant Elkins will be issued by a separate order of the Court.

     E. Claim Five – Interference with Legal Mail

         In Claim Five, Plaintiff alleges Defendants Miller, Sheets, Barns and Brown tampered with

  his legal mail on September 26, 2020. (ECF No. 5, p. 11). Plaintiff indicates that each of these

  Defendants are employed at the Nevada County Detention Center. The Court finds that Plaintiff

  has stated a claim based on interference with his legal mail. Accordingly, Claim Five shall proceed

  against Defendants Miller, Sheets, Barnes and Brown. Service of these Defendants will be issued

  by a separate order of the Court.

                                          IV. CONCLUSION

         For the reasons stated above, the Court finds the following: 1) Plaintiff’s individual capacity

  claim for denial of medical care in Claim Four against Defendant Elkins shall proceed; and 2)

  Plaintiff's individual and official capacity claims against Defendants Miller, Sheets, Barns and

  Brown as set forth in Claim Five for interference with legal mail shall proceed.

         For the reasons stated above, the Court finds that the remainder of Plaintiff’s individual

  and official capacity claims are dismissed as follows:

     1) Plaintiff’s    claims   against   Defendant     Dorman     are   DISMISSED        WITHOUT

         PREJUDICE;

     2) Claim One for illegal incarceration against Defendants Johnson, Evans, Gullion, and

         Wolfenberger is DISMISSED WITHOUT PREJUDICE;

     3) Claim One for illegal incarceration against Defendants Wright, Culpepper and Biddle is

         DISMISSED WITH PREJUDICE;

                                                   10
Case 4:20-cv-04077-SOH-BAB Document 11                Filed 12/07/20 Page 11 of 11 PageID #: 55




     4) Claim Two for illegal arrest against Defendants Wolfenberger, Morrow and Gullion is

        DISMISSED WITHOUT PREJUDICE;

     5) Claim Three for abuse of public trust and abuse of office against Defendants Biddle, Harris,

        and Culpepper is DISMISSED WITH PREJUDICE; and

     6) Claim Four for denial of medical care against Defendants Bryant, Casey, Evans, Wise,

        Hickey, and Miller is DISMISSED WITHOUT PREJUDICE.

                IT IS SO ORDERED this 4th day of December 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                 11
